Citation Nr: 0218309	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by macrocytic anemia.

2.  Entitlement to service connection for disability 
manifested by shoulder pain, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for panic disorder 
with agoraphobia.

4.  Entitlement to service connection for a seizure 
disorder.

5.  Entitlement to an evaluation in excess of 70 percent 
for dementia.

(The issues of entitlement to service connection for left 
knee disability and disability manifested by mouth ulcers, 
to include as due to an undiagnosed illnesses, will be the 
subjects of a later decision).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1983 
and from June 1987 to July 1992.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision dated in June 1999 
from the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Winston-Salem, North Carolina.  
The veteran failed to report, without explanation, for a 
Travel Board hearing scheduled in October 2002.  He has 
not requested that the hearing be rescheduled.  Therefore, 
his request for such a hearing is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2002).

The Board notes that during the pendency of the veteran's 
appeal the RO granted service connection for one of the 
previously denied disabilities, headaches.  That rating 
decision represented a full grant of the benefit sought, 
i.e. service connection.  As the veteran did not express 
disagreement with the "down-stream" issue of the effective 
date or the disability evaluation assigned to the RO's 
grant of service connection, that matter is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice 
of disagreement must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also, during the pendency of this appeal, the RO increased 
the rating assigned to dementia from 10 to 70 percent, 
effective February 19, 1997.  Although that increase 
represented a grant of benefits, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has indicated his intent to continue 
to pursue an increased rating for dementia.  

Also, in September 2001, the veteran notified VA that he 
was withdrawing his appeal on the issues of entitlement to 
service connection for a hiatal hernia and 
gastroesophageal reflux disease.  See 38 C.F.R. § 20.204 
(2002).  

Finally, the Board is undertaking additional development 
on the issues of entitlement to service connection for 
left knee disability and disability manifested by mouth 
ulcers, to include as due to undiagnosed illnesses, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When it is completed, the Board will provide any 
notice of the development required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903 (2002)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The issues identified as before the Board on the first 
page of this decision reflect the above.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran does not have chronic macrocytic anemia.

4. The veteran does not have a chronic disability 
manifested by bilateral shoulder or right knee pain.

5.  Currently manifested panic disorder with agoraphobia 
cannot be dissociated from the veteran's service-connected 
dementia.

6.  A currently manifested atypical seizure disorder has 
been etiologically related to the veteran's period of 
active military service.

7.  Dementia results in total occupational and social 
impairment due to factors such as a gross impairment in 
thought processes and communication, an intermittent 
inability to perform activities of daily living and 
disorientation as to time, place and even the veteran's 
own name.  


CONCLUSIONS OF LAW

1.  Macrocytic anemia was not incurred in or aggravated 
during active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).

2.  Disability manifested by generalized shoulder pain or 
right knee pain was not incurred in or aggravated during 
active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).

3.  A panic disorder with agoraphobia is proximately due 
to or the result of service-connected disability.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

4.  An atypical seizure disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

5.  The criteria for a 100 percent evaluation for dementia 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the claims decided herein were most recently 
considered by the RO.  The record reflects that through 
the statement of the case and supplements thereto, the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence considered by the 
RO, and the reasons for its determinations, to include 
interim changes in regulations pertinent to Persian Gulf 
illnesses.  In letters dated in March and April 1997, the 
RO requested the veteran to identify and provide the 
appropriate release to obtain medical evidence showing 
treatment, diagnoses and evaluation for the claimed 
disabilities, or lay evidence indicative of changes in his 
physical or mental status since service.  In conjunction 
with the personal hearing held in November 2000, the RO 
Hearing Officer advised the veteran that VA would obtain 
relevant records of VA treatment and evaluation in support 
of the veteran's claims.  The transcript also reflects a 
discussion relevant to the veteran's role in submitting 
private records or otherwise keeping VA apprised of the 
availability of such.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations 
relevant to the claims decided herein.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Also, identified VA and 
private treatment records have been associated with the 
record and the claims file contains the veteran's service 
medical records as well as lay statements submitted by the 
veteran.  Neither the veteran nor his representative has 
identified any additional evidence or information which 
could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Factual Background

The May 1983 service report of medical history and 
examination notes the veteran complained of occasional 
knee pain and swelling; clinical evaluation of the lower 
extremities was within normal limits.  Service records 
dated in 1988 document complaints of bilateral lower 
extremity problems, diagnosed as periostosis.  Reports of 
examinations completed in June 1987 and June 1990 are 
negative for note of musculoskeletal problems affecting 
the knees or shoulders and do not show any abnormalities 
of the veteran's blood count.

The report of VA examination completed in September 1992 
is negative for note of knee or shoulder abnormalities.  
The examination report shows diagnosis pertinent only to 
the low back.

In February 1997, the RO received the veteran's claim of 
entitlement to benefits based on Persian Gulf illnesses.

VA outpatient records dated from August 1995 to March 1997 
are associated with the claims files.  Such reflect 
treatment for psychiatric, low back, and gastrointestinal 
symptoms.  One October 1995 record includes an impression 
of an undetermined emotional status with a history of Gulf 
War participation.  In a VA questionnaire completed in 
August 1996, the veteran gave no history of anemia.  The 
examiner noted a post-naso pharynx bleed opined to 
possibly be due to chemicals at work.  Records dated in 
August 1996 also note a history of alcohol abuse; the 
veteran was advised to stop drinking alcohol.  In December 
1996 the veteran complained of worsening dizzy attacks.  
The impression was chronic vertigo, etiology undetermined.

A January 1997 VA entry indicates the veteran had had 
blackout and dizzy spells.  The examining physician noted 
no neurologic deficit and questioned whether such were 
secondary to panic attacks versus a potential seizure 
activity.  One March 1997 entry indicates that the 
veteran's blackouts had subsided with medications, but he 
was sleepy.  

Also in March 1997, the veteran underwent VA 
neuropsychologic evaluation due to his complaint of "one 
second flashes."  The veteran gave a history of 
depression, bad nerves and a bad temper since his return 
from the Persian Gulf.  The results of psychologic testing 
were determined to be valid.  The examiner determined the 
veteran met the diagnostic criteria for panic disorder 
with agoraphobia and a depressive disorder.  Further 
evaluation was recommended pertinent to the veteran's 
unexplained flashes.  

VA X-rays of the knees, taken in September 1997, were 
negative.  

An August 1998 VA outpatient record notes the veteran had 
had partial seizures. 

The veteran presented for a VA examination in December 
1998.  He provided complaints of nerve problems, as well 
as episodes of flashes in his head and discomfort around 
crowds and in closed spaces.  The examiner reviewed the 
veteran's medical history and recommended further testing 
to reconcile the various neuropsychiatric diagnosis.  In 
the general medical examination report dated in December 
1998, the examiner noted that the veteran had a history of 
macrocytic anemia that had been incidentally discovered by 
VA.  The examiner noted that the veteran had been found on 
two occasions to have macrotosis and hyperchromia, 
indicative of a macrocytic anemia and that no source for 
such had been found at the time of the December 1998 
examination.  Examination of the knees was normal, as was 
examination of the shoulders.  The examiner opined that 
the veteran had patellofemoral syndrome with residuals and 
that there was no disease found relevant to the shoulders.  
The examiner also noted macrocytic anemia of undetermined 
cause and indicated such was under investigation.

From March to April 1999, the veteran underwent 
examination during a VA hospitalization period.  He 
complained of various problems since service, to include 
experiencing what he termed flashes or electricity passing 
through his head.  Treatment with Gabapentin was noted to 
have resulted in a significant benefit.  He also 
complained of anxiety and having phobias of people.  The 
examiner noted the veteran had some atypical depression 
with anxiety.  The veteran also complained of multiple 
joint aches.  The hospitalization report includes note 
that no musculoskeletal abnormalities were present.  
A diagnosis of dementia due to undiagnosed illness with 
depressed mood, along with panic disorder with 
agoraphobia, was suggested, as well as an atypical seizure 
disorder.

During the March to April 1999 hospitalization, cognitive 
and other testing was accomplished.  The veteran was noted 
to have deficits in attention, learning and memory, as 
well as confrontation naming deficits.  It was noted that 
his cognitive functioning had deteriorated in the past two 
years.  An April 1999 note indicates that recent 
electroencephalogram showed atypical electrical 
discharges.  An undated letter from G. Scott, M.D. 
indicates the veteran had an abnormal sleep-deprived 
electroencephalogram and that it was clear the veteran had 
a seizure disorder.

A March 2000 VA clinic note indicates the veteran's 
complaints of chronic pain all over since his Gulf 
service.  He denied relief with various pain medications, 
but indicated he got some relief with the use of "Goody 
Powder."  An assessment pertinent to the knees was 
questionable fibromyalgia.  The record indicates that 
relevant to the veteran's complaints of chronic pain, all 
work-ups had been negative.  X-rays taken in March 2000 
were negative for shoulder abnormalities.  
A report from Northeast Medical Center, dated in September 
2000, shows review of the veteran for "Gulf War problems."  
The report includes note of evaluation at VA for atypical 
seizure disorder with some question of abnormal 
electroencephalogram readings, as well as neuropsychiatric 
evaluations and evaluations for complaints of joint 
problems.  Physical examination was stated to be 
completely normal, to include complete neurologic 
evaluation.  The impressions were chronic musculoskeletal 
complaints including shoulder and knee pain; possible 
atypical seizure disorder; and anxiety and depression.  An 
October 2000 report notes the veteran continued on all 
prior medications.  Neurologic testing was normal.  The 
impressions included atypical seizure disorder; anxiety 
and depression; and right shoulder pain.  

The veteran has submitted lay statements from multiple 
individuals who report knowledge that the veteran had 
changed since service.  Individuals reported that the 
veteran appeared to be in pain, was forgetful and would 
fall asleep on the job.

In November 2000, the veteran testified at a personal 
hearing.  The veteran recited manifestations of his 
various disabilities.  He stated his mind would just go 
blank, and that he had problems with concentration or 
focus, and fatigue due to prescribed medications.  The 
veteran's spouse indicated the veteran was more forgetful.  
The veteran described daily panic attacks.  The veteran's 
spouse indicated that the veteran would get nervous and 
also indicated she had witnessed jerking.  The veteran 
reported he would have flare-ups of shoulder pain and knee 
problems.  

The veteran presented for a VA mental disorders 
examination in January 2001.  The examiner reviewed the 
claims files and noted a "long and complicated history."  
The examiner noted the veteran had a poor, somewhat 
sporadic short-term memory.  The veteran reported having 
had "seizures" since 1993, described as flashes or surges 
of electricity in his head, lasting for only a few seconds 
and occurring ten times per day.  He indicated he felt a 
lot better after taking Neurontin.  The veteran also 
reported that his emotional difficulties began in about 
1993.  He indicated he was ill-tempered, with episodes of 
anxiety preventing him from going out to the mall, etc.  
He also reported difficulties with concentrating, focus, 
thinking and recalling data and indicated he was depressed 
and discouraged.  He also described anxiety attacks, with 
shortness of breath and palpitations occurring from 
several times per day to several times per week.  The 
examiner noted that the veteran worked full time in the 
same job for eight years until approximately May 2000.  
The veteran reported he was let go because he was a safety 
hazard due to the medications he was taking.  

The January 2001 report of psychiatric examination relates 
consideration of the veteran's post-service history of 
testing for possible cognitive and panic disorder, as well 
as for a possible seizure disorder.  The examiner noted 
that two electroencephalograms revealed possible seizure 
disorder and that other testing revealed dementia.  The 
examiner also cited to findings that the veteran's 
dementia resulted in memory impairment and a disturbance 
of executive functioning.  The examiner noted current 
deficits in memory and concentration.  The diagnoses 
included dementia due to undiagnosed illness; panic 
disorder with agoraphobia; and atypical seizure disorder 
and undiagnosed illness.  The examiner determined that the 
veteran's prognosis was poor, without improvement from 
treatment with various medications, and also noted an 
inability to separately ascribe independent degrees of 
impairment to the various diagnoses, opining that such 
"mutually aggravate one another."

In January 2001, the veteran also underwent general 
medical evaluation.  He complained of shoulder pain and 
aching, as well as right knee pain.  Physical examination 
of the right knee was negative.  The veteran's shoulders 
were symmetrical, non-tender and without weakness, 
crepitation or noted motion limitation.  The clinical 
impression was chondromalacia of the left knee, without 
disability of the right knee or shoulders.  Clinical 
testing to include blood testing was also conducted.  The 
examiner noted a history of some abnormality in the macro 
or microcytosis but opined that the current blood count 
was asymptomatic.  The overall conclusion was the absence 
of undiagnosed disability or conditions due to Gulf War 
service.

Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, primary anemia, or 
psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is 
no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439, 448, 449 (1995).

Generally, in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza [v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 
93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

On November 2, 1994, Congress enacted the "Persian Gulf 
War Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code.  Section 1117 authorized 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  In establishing 
the presumptive period, the Secretary was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but 
non-exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she 
last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In April 1997, 
VA published an interim rule that extended the presumptive 
period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C. § 1118, which codified the 
presumption of service connection for an undiagnosed 
illness. 

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  
This interim rule became effective November 9, 2001, with 
the comment period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection 
(b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or 
any combination of any of the following):
	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that 
is defined by a cluster of signs or symptoms.
(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
subsection (d) warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as 
follows: 

(g) For purposes of this section, signs or symptoms 
that may be a manifestation of an undiagnosed illness 
or a chronic multisymptom illness include the 
following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or 
lower respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective 
date of all of the cited amendments is March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that the veteran's service personnel 
records reflect that he served in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
tenets of 38 C.F.R. § 3.317 are potentially applicable to 
the veteran's service connection claims.

The Board also initially sets out that questions as to the 
existence and etiology of a disability require medical 
conclusions, and thus competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although 
the veteran and lay individuals are competent to state 
observed changes in the veteran's behavior and appearance, 
the record does not reflect that either the veteran or any 
of the lay individuals providing statements on his behalf 
possesses a recognized degree of medical knowledge to 
render competent opinions on the existence of chronic 
medical disability or the causation thereof.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Macrocytic Anemia

The Board notes that macrocytic anemia is a diagnosed 
disability, and therefore the presumptive provisions of 
38 C.F.R. § 3.317 do not apply.  The competent evidence of 
record shows two isolated findings of macrocytic anemia.  
The contemporary VA examination report dated in January 
2001 specifically notes such past results, but the 
examiner concluded on the basis of current testing the 
veteran was completely asymptomatic.  There is no 
competent medical evidence of the current presence of this 
claimed disability.  Therefore, service connection is not 
in order.  



Bilateral Shoulder and Right Knee

The Board will next consider the veteran's complaints 
relevant to his shoulders and his right knee.  Despite 
consideration of the veteran's complaints of ongoing pain 
in the right knee and in the shoulders, the January 2001 
VA examiner noted the absence of any pathology, to include 
on X-ray examination.  Such conclusion is consistent with 
the remaining medical evidence of record.  X-rays are 
consistently negative for objective evidence of 
abnormalities and clinical and examination records note 
only the veteran's subjective complaints of pain.  There 
is, in short, no objective evidence of any chronic 
disability of the shoulders or right knee.

Panic Disorder with Agoraphobia and Seizure Disorder

Diagnoses of panic disorder with agoraphobia and an 
atypical seizure disorder are shown in the medical 
evidence of record.  There is, therefore, no need to 
discuss 38 C.F.R. § 3.317 pertaining to undiagnosed 
illnesses.  Moreover, the Board notes that such diagnoses 
have been consistently shown throughout the pendency of 
the veteran's appeal.  The veteran himself has 
consistently reported symptoms of "flashes" and panic 
episodes since service and such symptoms have been 
repeatedly noted in conjunction with the veteran's 
service-connected dementia of unknown etiology.  An 
atypical seizure disorder has been referenced as 
attributed to "undiagnosed illness" in multiple medical 
reports.  Furthermore, the January 2001 examiner 
specifically found that each of these diagnosed 
disabilities interacted and aggravated each other, making 
that examiner unable to differentiate the types and 
degrees of impairment resulting from each.  Furthermore, 
the medical evidence of record includes notation that the 
veteran's service experiences played a factor in his 
anxiety and panic.  For all of these reasons, and 
resolving reasonable doubt in the veteran's favor, the 
Board finds that service connection for such disabilities 
is warranted.




Rating Evaluation

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

The veteran is service-connected for dementia of unknown 
etiology, currently evaluated as 70 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9310.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned where 
there is evidence of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  

The Board finds extremely probative the January 2001 
report of VA examination and notes that, consistent with 
prior clinical and examination conclusions, that examiner 
noted that the veteran's cognitive deficiencies resulted 
in impairment of memory and concentration impacting the 
veteran's ability to safely and consistently perform 
activities of daily living and/or employment.  Moreover, 
the Board emphasizes that the January 2001 examiner was 
unable to differentiate between the residuals of seizure 
disorder, panic disorder with agoraphobia and dementia.  
The record is replete with references to impairment in the 
veteran's cognitive and executive functioning so as to 
make him unable to adequately perform basic tasks.  Thus, 
based on consideration of the documented difficulties to 
function on a daily basis, the Board finds the veteran's 
symptomatology more nearly approximates the criteria for a 
100 percent rating.



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for macrocytic anemia is 
denied.

Entitlement to service connection for disability 
manifested by right knee pain, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for disability 
manifested by shoulder pain, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for panic disorder with 
agoraphobia is granted.

Entitlement to service connection for a seizure disorder 
is granted.

Entitlement to a 100 percent evaluation for dementia is 
granted, subject to the criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

